Title: IV. Draft of Interim Appointments, [on or after 26 December 1801]
From: Jefferson, Thomas
To: 


            
              Gentlmen of the Senate
              [on or after 26 Dec. 1801]
            
            During the late recess of the Senate I have issued commissions for the following persons & offices, which commissions will expire at the end of this present session of the Senate. I therefore nominate the same persons to the same offices for reappointment, to wit
            
              
                Albert Gallatin of Pensylvania, Secretary of the Treasury of the United States in the room of Samuel Dexter, resigned
                 
              
              
                Robert Smith of Maryland Secretary of the Navy of the US. vice Benjamin Stoddert, resd.
                 
              
              
                Thomas Tudor Tucker of South Carolina Treasurer of the US. vice Samuel Meredith. resigned
                 
              
              
                Gideon Granger of Connecticut Postmaster Genl. of the US. vice Joseph Habersham. resignd.
                 
              
              
              
                Charles Pinckney of S. Carolina Minister Plenipy. of the US. to the court of Madrid vice David Humphreys.
                 
              
              
                John Graham of Kentucky Secretary of the legation to Madrid. vacant
                 
              
              
                Thomas Sumpter of S. Carolina Secretary of the legation to the French republic. vacant
                 
              
              
                William Gardner of New Hampshire, Commissioner of loans for N. Hampshire vice John Pierce remd
                New Hamps.
              
              
                Joseph Whipple of do. Collector for the district of Portsmouth. vice Thomas Martin. removed
                 
              
              
                John S. Sherbourne of New Hampshire attorney for the district of New Hampshire vice Jeremiah Smith promoted
                 
              
              
                Silas Lee of Massachusets Attorney for the district of Maine vice Daniel Davis appointd to a state office
                Maine.
              
              
                Josiah Hook of do. Collector for the district of Penobscot & Inspector of the revenue for that port vice John Lee. remvd.
                 
              
              
                Jonas Clark of Massachusets, Inspector of the revenue for the port of Kennebunk. vacant
                 
              
              
                George Blake Attorney for the district of Massachusets, vice Harrison G. Otis, nomind. Feb. 18.
                Massachusets.
              
              
                David Leonard Barnes of Rhode island judge of that District court vice Benjamin Bourne promoted.
                R. Island.
              
              
                David Howell of Rhode island Attorney for the district of Rhode island, vice David L. Barnes promoted
                 
              
              
                Jonathan Russell of Rhode island, Collector for the district of Bristol in R.I. nominated Mar. 2
                 
              
              
                Ephraim Kirby of Connecticut, Supervisor for that district vice J. Chester. removd
                Connecticut
              
              
                Alexander Wolcott of Connecticut, Collector for the district of Middleton v. Chancey Whittlesey. removd
                 
              
              
                Samuel Bishop of Connecticut Collector for the district of Newhaven vice Elizur Goodrich of Feb. 18.
                 
              
              
                David Fay of Vermont Attorney for the district of Vermont vice A. Marsh. removed
                Vermont
              
              
                John Willard of Vermont Marshal for the district of Vermont vice Jabez G. Fitch. removed
                 
              
              
                Edward Livingston of New York Attorney for the district of New York vice Richard Harrison removed
                New York
              
              
                John Swartwout of New York Marshal of the district of New York vice Aquilla Giles removed
                 
              
              
              
                Hermannus H. Wendell of New York Marshal of the district of Albany. v. James Dole
                 
              
              
                James Nicholson of New York, Commissr. of loans for New York vice Matthew Clarkson resd
                 
              
              
                Samuel Osgood of New York, Supervisor for the district of New York, vice  Fish removd
                 
              
              
                David Gelston of New York Collector of the district of New York, vice Joshua Sands. removd
                 
              
              
                George Maxwell of New Jersey Attorney for the district of New Jersey, v. Fred. Frelinghuysen vice Lucius H. Stockton resd.
                New Jersey
              
              
                John Heard of New Jersey marshal of the district of New Jersey, vice Thomas Lowry. removd
                 
              
              
                Daniel Marsh of New Jersey. Collector for the district of Perth Amboy & Inspector of the revenue for the several ports in that district, vice,  Bell removed
                 
              
              
                James Lynn of New Jersey Supervisor for the district of New Jersey vice A. Dunham removd
                 
              
              
                Alexander James Dallas, of Pensva, Attorney for the Eastern district of Pensylvania vice John W. Kittera.
                Pensylva
              
              
                John Smith of Pensylva, Marshal for the Eastern district of Pensylva vice John Hall removed
                 
              
              
                James Hamilton Attorney for the Western district of Pensylvania. v. Thos. Duncan
                 
              
              
                Presly Carr Lane Marshal for the Western district of Pensylvania. v. Hugh Barclay
                 
              
              
                Peter Muhlenberg of Pensylva, Supervisor for the district of Pensylva, vice Henry Millar removd
                 
              
              
                Joel Lewis Marshal of the Delaware district. vice  Hamilton commission expd
                Delaware
              
              
                Robert Etting of Maryland. marshal of the district of Maryland, vice David Hopkins removed
                Maryland
              
              
                Joseph Scott of Virginia, Marshal of the Eastern district of Virginia vice David M. Randolph. removed
                Virginia
              
              
                John Monroe of Virginia Attorney for the Western district of Virginia. v. Saml. Blackburn
                 
              
              
                Andrew Moore of Virginia Marshal for the Western district of Virginia. v. Robt. Grattan
                 
              
              
                Mount Edward Chisman of Virginia. Collector & Inspector for the district of Hampton, vice  removd.
                 
              
              
                Isaac Smith of Virginia Collector for the district of Cherrystone vice Nathanl Wilkins removd
                 
              
              
              
                Henry Potter of North Carolina a judge of the 5th. Circuit court vice John Sitgreaves declind
                N. Carola.
              
              
                Malachi Jones of N. Carolina, Surveyor for the port of Curratuck vice Saml. Jasper. dead.
                 
              
              
                Dominic Augustine Hall of S. Carolina Chief judge of the 5th. Circuit court vice Thomas Bee. declined
                S. Carola
              
              
                William Stephens of Georgia judge of the District court of Georgia. vice Joseph Clay. resigned
                Georgia.
              
              
                James Alger of Georgia, Commissioner of loans in Georgia vice Richard Wylley. dead.
                 
              
              
                Thomas de Mattos Johnson of Georgia, collector for the district of Savanna, vice James Powell, removed for delinquency.
                 
              
              
                Joseph Crocket Marshal of the district of Kentucky, vice Samuel Mc.Dowell removed for misconduct
                Kentucky.
              
              
                William Mc.Millan of the N.W. Territory Attorney for the district of Ohio. vacant.
                N.W. Territy.
              
              
                James Findlaye of the N.W. Territory Marshal of the district of Ohio. vacant
                 
              
              
                David Duncan of the N.W. Territory, Collector for the district of Michillimacinac. vacant
                 
              
              
                <William Goforth & John Reily Commissioners for settling titles to land under Symmes’s contracts. vacant.>
                 
              
              
                William Chribbs of the Indiana Territory Collector of the district & Inspector of revenue of the port of Massac vacant
                Indiana.
              
              
                William C. C. Claiborne of Tenessee, Governor of the Missisipi territory. vice Winthrop Sargeant. commission expired
                Missisipi.
              
              
                William Kilty of Maryland. Chief judge of the Circuit court of the district of Columbia. vice Thos. Johnson declined
                Columbia.
              
              
                John Thompson Mason of Maryland Attorney for the district of Columbia. v. Thos Swan
                 
              
              
                Daniel Carrol Brent of Virginia Marshal of the district of Columbia. v. James L. Lingan
                 
              
              
                Walter Jones junr. of Virginia, Attorney for the district of Potomac. vacant
                 
              
              
                William Baker of Maryland Marshal for the district of Potomac. vacant.
                 
              
              
                George Gilpin of Virginia, judge of the Orphan’s court for the county of Alexandria in Columbia.
                 
              
              
                John Hewitt of Maryland, Register of wills for the county of Washington in Columbia.
                 
              
              
                Thomas Sim Lee, Daniel Reintzell, Thomas Corcoran, Daniel Carrol, Cornelius Cunningham, Thomas Peter, Robert Brent, Thomas Addison, Abraham Boyd, John Laird, John Mason, William Thornton, Benjamin Stoddert William Hammond Dorsey & Joseph Sprigg Belt, all of Maryland justices of the peace for Washington county in Columbia.
                 
              
              
                George Gilpin, William Fitzhugh, Francis Peyton, Richard Conway, Elisha Cullen Dick, Charles Alexander, George Taylor, Jonah Thompson, Abraham Faw, John Herbert, Alexander Smith, Cuthbert Powell, Peter Wise junr. Jacob Houghman, Thomas Darne, all of Virginia, justices of the peace for Alexandria county in Columbia.
                 
              
              
                John Oakley of Maryland, Collector & Inspector of the revenue for the district of George town. v. James M. Lingan resigned
                 
              
              
                James Wilkinson Benjamin Hawkins & Andrew Pickens, commissioners to treat with the Cherokees, Chickasaw Choctaws & Creeks.
                Indians.
              
              
                William R. Davie of N. Carolina Commissioner of the US. for treaty between the state of North Carolina and the Tuscaroras.
                 
              
            
            Consular appointments uncommissioned
            
              
                Fulwar Skipwith. of Virginia. Commercl. agent at Paris in France vice J. C. Mountfl.
                France
              
              
                James Blake of Pensylva do. for Antwerp. vacant
                 
              
              
                Francis L. Taney of Maryland do. for Ostend. v John Mitchel
                 
              
              
                Charles D. Coxe of Pensylvania. do. at Dunkirk. v John H. Hooe
                 
              
              
                Peter Dobell of Pensylva. do. for Havre v. John M. Forbes
                 
              
              
                the Sieur de la Motte of France Commercial vice-agent for Havre. vacant
                 
              
              
                William Patterson of New York Commercial agent at Lorient. v. Turell Tufts
                 
              
              
                Thomas T. Gantt of Maryland do. at Nantes v. John Jones Waldo vice P. F. Dobree
                 
              
              
                William Lee of Massachusets. do. at Bordeaux. v. Isaac Cox Barnet
                 
              
              
                Theodore Peters of France, Commercial vice-agent at Bordeaux. vacant
                 
              
              
                the Sieur Etienne Cathalan junr. of France. Commercial agent at Marseilles. v Wm Lee
                 
              
              
                Tobias Lear. General Commercial agent in the island of St. Domingo, vice Edwd. Stevens. resigned
                 
              
              
                Bartholomew Dandridge of Virginia. do. at port republicain St. Domingo. vacant
                 
              
              
              
                Edward Jones of Columbia. do. in the island of Guadeloupe. vacant
                 
              
              
                Thomas Aborne of Rhode island do. at Cayenne. nominated Feb. 21.
                 
              
              
                William Buchanan of Maryland. do. for the isles of France & Bourbon v. George Stacey v. Jacob Lewis appointed to Calcutta
                 
              
              
                George W. Erwin of Massachusets. Consul for the port of London in Gr. Britain. vice Saml. Williams removd.
                Gr. Britain
              
              
                John J. Murray of New York do. for the port of Glasgow. vacant
                 
              
              
                Joseph Yznardi of Spain. Consul for the port of Cadiz in Spain. v. Henry Preble
                Spain
              
              
                John E. Caldwell of New Jersey. Commercl. agent for the city of St. Domingo. v. James Blake appointed to Antwerp
                 
              
              
                Daniel Clarke of New Orleans. Consul at New Orleans v. E. Jones removed.
                 
              
              
                Joseph Pulis of Malta. Consul for the island of Malta. vacant
                Malta
              
              
                Thomas Hewes of Massachusets Consul for the port of Batavia in the isld. of Java. vacant.
                Asia
              
              
                Jacob Lewis of Massachusets, Consul for the port of Calcutta in Bengal. vacant
                 
              
            
          